DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner' s statement of reasons for allowance:
Prior art fails to teach and or suggest in combination with claim 1: causing a hybrid classical-quantum computing device to execute the first configuration of the quantum circuit, execution of the first configuration of the quantum circuit resulting in a first output; and causing, responsive to determining that a sum of the current state of the continuous parameter and the first increase in the continuous parameter is less than or equal to a goal state of the continuous parameter, the hybrid classical-quantum computing device to execute a second configuration of the quantum circuit, the second configuration of the quantum circuit specified by a second set of variational parameters generated from a second increase in the continuous parameter from the current state of the continuous parameter, wherein the goal state of the continuous parameter corresponds to a second difficulty level of the parametrized optimization problem higher than the first difficulty level;
And in combination with the elements of claim 8:
 program instructions to generate
and in combination with the elements of claim 19:
program instructions to cause a hybrid classical-quantum computing device to execute the first configuration of the quantum circuit, execution of the first configuration of the quantum circuit resulting in a first output; and program instructions to cause, responsive to determining that a sum of the current state of the continuous parameter and the first increase in the continuous parameter is less than or equal to a goal state of the continuous parameter, the hybrid classical-quantum computing device to execute a second configuration of the quantum circuit, the second configuration of the quantum circuit specified by a second set of variational parameters generated from a second increase in the continuous parameter from the current state of the continuous parameter, wherein the goal state of the continuous parameter corresponds to a second difficulty level of the parametrized optimization problem higher than the first difficulty level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896